Citation Nr: 0934863	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  06-05 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for cervical spine 
stenosis and syringomyelia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1969 to July 1972.

This matter is before the Board of Veterans' Appeals on 
appeal of a rating decision, dated in November 2004 of a 
Department of Veterans Affairs (VA) Regional Office (RO or 
Agency of Original Jurisdiction).

In December 2007, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record.

In August 2008, the Board requested opinions from an 
orthopedic surgeon and a neurologist from the Veterans Health 
Administration (VHA).  Copies of the opinions were sent to 
the Veteran and his representative in June 2009.  In August 
2009, the Veteran submitted additional evidence and did not 
waive the right to have the evidence initially considered by 
an Agency of Original Jurisdiction.

For this reason, the appeal is REMANDED to the RO via the 
Appeals Management Center in Washington, DC.  


REMAND

Pursuant to 38 C.F.R. § 20.1304 and in order to ensure 
procedural due process, the case is REMANDED for the 
following action:

Adjudicate the claim to reopen, 
considering the opinion of C.N.B., MD, 
dated in May 2006, providing a nexus 
opinion, the absence of which was the 
basis for the previous denial of the 
claim, which is presumed credible only 
for the purpose of determining whether 
the claim should be reopened.  

On reopening of the claim, consider all 
the evidence of record, including the 
opinion of C.N.B., MD; the VHA medical 
opinions of an orthopedic surgeon and a 
neurologist, and the additional 
evidence submitted by the Veteran in 
August 2009.  If the benefit sought 
remains denied, furnish the Veteran and 
his representative a supplemental 
statement of the case and return the 
case to the Board

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




